DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed 03 May 2022 has been received and entered.  Claim 1 has been amended, claims 55-62 have been added and claims 9, 12-32 and 34-49 have been previously canceled.  Claims 1-8, 10-11, 33 and 50-62 are currently pending in the instant application.  Claim 52 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 03 May 2022 have been fully considered but are not found to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 May 2022 has been considered by the examiner.

Drawings
The drawings were received on 03 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 62 is directed to the method of claim 1 “wherein the method does not cause lung overgrowth”.  A search of the instant specification failed to reveal any disclosure regarding “overgrowth”.  Therefore, this claim appears to be new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 33, 55-58 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860) and Delago-Pena et al. (An Pediatr. (Barc)  85:  70-76, 2016).
Rafii teach a method of inducing organ regeneration in a subject in need thereof wherein the organ is the lung by administering VEGF-A to enhance or induce organ regeneration (see [0017].  Rafii teach that lung diseases which could be treated include but are not limited to lung hypoplasia, lung trauma, pulmonary hypoplasia, lung injury, and bronchopulmonary dysplasia (see [0104]-[0105]). Rafii also teaches that the method provides for alveolarization in a mammal in need thereof by administration of VEGF-A (see [0103]).  Rafii also teach compositions which are formulated for parenteral administration by injection (see [0083]).  Rafii does not teach administration of VEGF by inhalation or treatment of an infant.
	Ruediger et al. teach methods of treating pulmonary diseases and lung injury by the administration of VEGF (see [0018]).  Ruediger et al. also teach that VEGF occurs as one of a number of different isoforms including VEGF165 and that different isoforms are biologically active (see [0020]).  Ruediger et al. disclose that the VEGF administration should be intra-tracheal or by inhalation and this is preferred because systemic side effects using this way of application are very unlikely to occur.  
	Delgado-Pena et al. teach that pulmonary hypoplasia is a condition that affects infants and can result in high neonatal mortality and significant long-term mobidity (see abstract).  Pulmonary hypoplasia is a congenital anomaly characterized by impaired growth and development of the lung parenchyma, airways and vessels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. and administer the VEGF of Ruediger et al., including VEGF165, via inhalation administration because the tissue to which the VEGF is to target is the lung and such administration would be the most direct means for delivery of the therapeutic agent.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat infants suffering from pulmonary hypoplasia with the method of Rafii et al. because the patients present with impaired growth and development of the lungs.  One would have a reasonable expectation of success in practicing the method of Rafii et al. because Ruediger et al. teach that such routes of administration are acceptable for VEGF.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
	Applicant argues at page 9 of the response that Rafii fails to teach administration of VEGF by inhalation or intrapulmonary administration and that Rafii does not have any examples using VEGF.  Applicant asserts that one of ordinary skill in the art would not be able to draw any meaningful conclusions about the effect VEGF would have on growth or function of an organ, let alone the lung.
	Applicant’s argument has been fully considered, but is not found persuasive.  Rafii clearly teach at [0017] “a method to enhance or induce organ regeneration in a subject in need thereof, comprising administering one or more of VEGF-A, VEGF-E, FGF-2, MMP14, EGF or other EGF receptor ligands”.  Rafii states at [0076] that “organ regeneration” refers to growth or regrowth of an organ or of a portion of the organ.  Rafii also specifically teaches lung regeneration at [0104].  Working examples are not required to show possession if one of ordinary skill in the art would reasonably expect the method to work.  The prior art was already aware of the ability of VEGF to stimulate lung growth (see Sakurai et al.,  Am. J. Physiol. Lung Cell Mol. Physiol.  292:  1742-1747, 2007).  Applicant has offered no reasons why Rafii would not be enabled or why one of ordinary skill in the art would not reasonably expect the method of Rafii to work other than the lack of working examples, which are not required.
	Applicant argues at pages 9-10 of the response that the field of inhalation of proteins involves a number of difficulties and the Office appears to dismiss this fact and the work done by the inventors as simply routine.  Applicant cites Matthews et al. (Mol. Biomed., 2020) to point out difficulties in administering proteins by inhalation.  Applicant also asserts that VEGF would need to act on endothelial cells, which is on the opposing side of air-blood barrier and therefore, there would have been no expectation of VEGF crossing the air-blood barrier and overcoming the numerous obstacles detailed in Matthews to create the lung growth observed by the inventors in the instant application.  
	Applicant’s arguments have been fully considered, but are not found persuasive.  The prior art was well aware that delivery of drugs and proteins via inhalation in the lung posed difficulties, however, difficulties do not necessarily equate to unpredictability or a lack of an expectation of success.  See Agu et al. (Respir. Res.  2:  198-209, 2001).  While different techniques may be necessary to administer a protein via the lung, the art was aware of such obstacles and such are not a barrier to administration as it would have been within the skill of an artisan in the field to determine the means for administering the protein such that it could be delivered via the lung.  As in the instant application, administration of VEGF via inhalation did not require any special modification of the VEGF in order for it to be administered or have a biological effect on the lung.  Therefore, while the prior art acknowledges that there might be difficulties with administration of a compound via the lungs, clearly these difficulties do not equate to “no expectation” of success in administration and biological effects being realized.  Agu et al. teach that various macromolecules have been administered via the lungs and that systemic responses were obtained, including administration of immunoglobulins, CsA, G-CSF and interferons.  VEGF is similar in size to G-CSF and therefore, one would reasonably expect that VEGF could be administered with systemic responses.  Additionally, McGillick et al. (J. Physiol.  594(5):  1399-1420, 2016) teach that intratracheal VEGF administration in the fetus results in fetal lung maturation and lung growth, which clearly provides evidence that the VEGF administered into the lungs crosses the alveolar barrier to provide systemic effects.
	Applicant argues at page 11 of the response that effects detailed by Ruediger are limited to type II pneumocytes and that the type II cells identified by Ruediger are not on the same side of the air-blood barrier as the endothelial cells and therefore, one of ordinary skill in the art would not and could not have expected VEGF to cross the blood-air barrier to induce systemic effects and stimulate lung growth.  Applicant’s arguments have been fully considered, but are not found persuasive.  Ruediger was not investigating effects of VEGF on endothelial cells, so the lack of information regarding such is not evidence that VEGF could not or did not reach the endothelial cells.  Additionally, as Applicant has pointed out in Mathews, the type II cells function on both sides of the inter-alveolar septum so Applicant’s conclusion that did not or could not cross the blood-air barrier is not supported by the disclosure in Ruediger.
	At page 11 Applicant urges that Ruediger describes effects which are limited to type II pneumocytes and therefore, the skilled artisan would not have expected VEGF to cross the blood-air barrier to induce systemic effects and stimulate lung growth.  Ruediger et al. was not cited for its biological effects on lung growth but rather, for the teaching that intra-tracheal administration and inhalation of VEGF, including different isoforms of VEGF, for treating pulmonary diseases and lung injury was known.  Additionally, Ruediger et al. was cited for the teaching that inhalation or intra-tracheal administration of VEGF is preferred because systemic side effects using these routes of administration are very unlikely to occur.  One of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the claimed invention because administration of various compounds and proteins was known and achieved in the art well before the effective filing date of the claimed invention as evidenced by Agu et al.  While the art was aware of possible difficulties in pulmonary administration, these difficulties were known but would not have resulted in a lack of expectation of success as alleged by Applicant.  McGillick et al. provides further evidence that VEGF can be administered in the lungs and traverse from the alveolar space to the blood to exert systemic effects.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s reference to experimental results in the specification is noted.  However, such results do not negate the instant rejection.  The comparison to Ruediger et al. is not appropriate because Ruediger et al. did not measure lung volume.  To say that Ruediger et al. is irrelevant to the instant application because Ruediger et al. measured and analyzed different variables is rather short-sighted.  Ruediger et al. administered VEGF 165 to the lung via intra-tracheal/inhalation administration to treat lung injury, which clearly makes Ruediger et al. relevant to the instant claims.  Ruediger et al. was not cited for a teaching of increasing lung growth because Ruediger et al. is silent to this effect.  However, Rafii was cited for this teaching and the combination of Rafii  and Ruediger et al. is the basis of the rejection.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860) and further in view of MeMahieu et al. (US Pat Pub 2008/0066741).
	The disclosure of Rafii and Ruediger et al. are as provided above.  Neither reference teaches intrapulmonary administration of VEGF for the promotion of lung growth or for improving lung function.
	MeMahieu et al. teach methods of delivering medication via inhalation.  The methods of MeMahieu et al. utilize positive pressure and aerosol, nebulized, or vaporized forms.  The methods of MeMahieu et al. deliver the desired drugs to the respiratory system and would be considered intrapulmonary delivery.  MeMahieu et al. teach a number of different drugs which would be suitable for the method including VEGF (see page 22, column 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. utilizing the drug delivery system of MeMahieu et al. to administer the VEGF via intrapulmonary administration because the tissue to which the VEGF is to target is the lung and such administration would be the most direct means for delivery of the therapeutic.  One would be motivated to administer the VEGF in this manner because Ruediger et al. teach that systemic side effects using this way of application are very unlikely to occur.  One would have a reasonable expectation of success because Ruediger et al. teach that such routes of administration are acceptable for therapeutics including VEGF.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
	Applicant argues at page 19 of the response that for the reasons applied to claim 1, and therefore all claims depending therefrom, the claims are not obvious in view of Rafii and Ruediger.  Applicant also argues that MeMahieu is directed to a device delivering any number of drugs to the respiratory system but provides no teachings relevant to improving lung growth and function by administering VEGF.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MeMahieu was cited for the teaching of delivering medication via inhalation.  Rafii was cited for teaching improvement in lung growth and function by the administration of VEGF.  Applicant’s reliance on potential difficulties in administering VEGF is not sufficient a lack of a reasonable expectation of success for the reasons provided above.  Therefore, the rejection is maintained for the reasons of record.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) and Ruediger et al. (US Pat Pub 2006/0040860) in view of Yang et al (Hypertension  39(3):  815-820, 2002).
The disclosure of Rafii and Ruediger et al. are as provided above.  Neither teach methods which monitor the subject for hypotension during or after administration of the VEGF or administering one or more agents which increase blood pressure.
Yang et al. teach that VEGF induces hypotension in normotensive subjects, which is considered a major side effect when using VEGF for treatment of conditions which are not hypertensive conditions.  Yang concludes that precautions may be necessary when VEGF is systemically administered.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the blood pressure of the subjects being administered VEGF in the method of Rafii and Ruediger et al. because Yang et al. teach that VEGF administration induces hypotension in normotensive subjects.  One of ordinary skill in the art, recognizing that VEGF can cause hypotension when being administered would further be motivated to administer a second agent to counteract the drop in blood pressure which would be expected when administering VEGF to treat improve lung function or lung injury in the method of Rafii and Ruediger et al.  While the references do not suggest such an action, the use of agents to counter the side effects of VEGF would have been within the skill and knowledge of the artisan at the time the invention was made, absent evidence to the contrary.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant again argues at page 15 of the response that for the reasons applied to claim 1, and therefore all claims depending therefrom, the claims are not obvious in view of Rafii and Ruediger.  Applicant asserts that Yang provides no teachings relevant to improving lung growth and function by administering VEGF as recited in claim 1.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yang et al. was cited for the teaching that VEGF induces hypotension in normotensive subjects and that precautions may be necessary when VEGF is systemically administered medication via inhalation.  This teaching is relevant to the limitations of claims 10-11 which include monitoring the subject for hypotension during administration of VEGF as well as administration of agents which would increase blood pressure.  Such monitoring and treatments would be obvious in view of the teachings of Yang et al. and would be properly incorporated into the method of Rafii and Ruediger et al. absent evidence to the contrary.  Rafii was cited for teaching improvement in lung growth and function by the administration of VEGF.  Therefore, the rejection is maintained for the reasons of record.

	Claims 50-51, 53-54 and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860) and Delago-Pena et al. (An Pediatr. (Barc)  85:  70-76, 2016).
Rafii teach a method of inducing organ regeneration in a subject in need thereof wherein the organ is the lung by administering VEGF-A to enhance or induce organ regeneration (see [0017].  Rafii teach that lung diseases which could be treated include but are not limited to lung hypoplasia, lung trauma, pulmonary hypoplasia, lung injury, and bronchopulmonary dysplasia (see [0104]-[0105]). Rafii also teaches that the method provides for alveolarization in a mammal in need thereof by administration of VEGF-A (see [0103]).  Rafii also teach compositions which are formulated for parenteral administration by injection (see [0083]).  Rafii also teach that HB-EGF stimulates alveolar regeneration (see [0166]) but does not administer HB-EGF exogenously.  Rafii does not teach administration of VEGF or HB-EGF via the respiratory tract.
	Ruediger et al. teach methods of treating pulmonary diseases and lung injury by the administration of VEGF (see [0018]) and that the VEGF administration should be intra-tracheal or by inhalation and this is preferred because systemic side effects using this way of application are very unlikely to occur.  
Delgado-Pena et al. teach that pulmonary hypoplasia is a condition that affects infants and can result in high neonatal mortality and significant long-term mobidity (see abstract).  Pulmonary hypoplasia is a congenital anomaly characterized by impaired growth and development of the lung parenchyma, airways and vessels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. via systemic administration or administer the VEGF by the method of Ruediger et al., via inhalation administration because the tissue to which the VEGF is to target is the lung and such administration would be the most direct means for delivery of the therapeutic agent.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat infants suffering from pulmonary hypoplasia with the method of Rafii et al. because the patients present with impaired growth and development of the lungs.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally administer HB-EGF in the method of Rafii et al., by systemic administration or via the respiratory tract because Rafii et al. teach that HB-EGF also stimulates alveolar regeneration and this would be beneficial for promoting lung growth in a subject.  One would have a reasonable expectation of success because Rafii et al. teach that both VEGF and HB-EGF promote lung growth and because Ruediger et al. teach that respiratory tract administration of proteins for treating lung conditions is desirable and effective.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
	Applicant argues at page 15 of the response that neither Rafii nor Ruediger, alone or in combination, provide any expectation of success of administering a composition comprising VEGFR and/or HB-EGF via the respiratory tract to promote lung growth and asserts that claims 50, 51, 53 and 54 cannot be obvious over Rafii and Ruediger alone or in combination.  Applicant’s arguments have been fully considered but are not found persuasive.  As pointed out above, the prior art was already aware of the ability of VEGF to stimulate lung growth (see Sakurai et al.,  Am. J. Physiol. Lung Cell Mol. Physiol.  292:  1742-1747, 2007).  Therefore, one of ordinary skill in the art had a reasonable expectation that the method of Rafii would stimulate lung growth as the method was for regeneration of lung by administration of VEGF.  Therefore, the rejection is maintained for the reasons of record.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647